DETAILED ACTION
This Office Action is responsive to the application filed on April 01, 2019. Claims 20-39 are pending. Claims 21, 31-33 and 35-39 are withdrawn. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant's election without traverse of Species B, Invention I (Claims 20-30 and 34) in the reply filed on May 19, 2021 is acknowledged.  
Claim 21 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Species A (see e.g., Fig. 5 and ¶0048), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 19, 2021. 
Claim Objections
Claim 23 is objected to because of the following informalities: 
“wherein each nozzle airfoil” (lines 1-2) appears in error for -- wherein each nozzle airfoil of the plurality of nozzle airfoils --. 
“of each nozzle airfoil” (line 2) appears in error for -- of each nozzle airfoil of the plurality of nozzle airfoils --. 
 	Appropriate correction is required.



Prior Art Relied Upon
This action references the following issued US Patents and/or Patent Application Publications:
US PATENT or PUBLICATION NUMBER
HEREINAFTER
7,249,462
“AUMONT”
3,372,542
“SEVETZ”
7,300,246
“DUROCHER”
3,475,107
“AUXIER”


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 20 and 22-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by AUMONT in the embodiment of Figs. 1-4. 
Re Claim 20, AUMONT, in the embodiment of Figs. 1-4, teaches a flow path assembly of a gas turbine engine (Figs. 1-4, 3:65 to 6:39), the flow path assembly defining a flow path through the gas turbine engine (3:65 to 4:18), the flow path assembly comprising: an outer wall [13, 23] defining an outer boundary of the flow path (4:9-25); an inner band 22 formed as a single piece, generally annular structure (4:9-34; wall 22 is an extension of annular wall 12 forming a single piece therewith); a backing ring 52 formed as a single piece, generally annular structure (5:5-18); and a plurality of nozzle airfoils 21 extending from the outer wall to the inner band (4:9-53), wherein each of the plurality of nozzle airfoils attaches to the inner band to radially position and each airfoil attaches to the inner band 22 by brazing, thereby radially positioning and restraining the inner band), and wherein the backing ring attaches to the inner band adjacent a radially inner side of the inner band (Fig. 3, 5:12-18).  
Re Claim 22, AUMONT teaches the flow path assembly of claim 20 as discussed above, and further teaches the plurality of nozzle airfoils form spokes to center the inner band within the flow path assembly in a hub and spoke configuration (4:33-54; each airfoil 21 is fixed to each of walls 22 & 23 by brazing, thereby forming spokes to center the inner band 22 within the flow path assembly about axis 11 in a hub and spoke configuration with respect to airfoils 21).  
Re Claim 23, AUMONT teaches the flow path assembly of claim 20, and further teaches each nozzle airfoil has an inner end and an outer end, and wherein the inner end of each nozzle airfoil is received in one of a plurality of pockets 22a defined in the inner band (4:32-53).  
Re Claim 24, AUMONT teaches the flow path assembly of claim 20, and further teaches the outer wall includes a combustor portion 13 extending through a combustion section of the gas turbine engine and a turbine portion 23 extending through at least a first turbine stage of a turbine section of the gas turbine engine (inlet stage of the turbine), the combustor portion and the turbine portion being integrally formed as a single unitary structure (4:9-34).  
Re Claim 25, AUMONT teaches the flow path assembly of claim 20, and further teaches each of the outer wall, the inner band, and the plurality of nozzle airfoils are formed from a ceramic matrix composite material (4:9-40).  






Claims 20 and 22-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by AUMONT in the embodiment of Figs. 8-10.  
Re Claims 20 and 25-27, AUMONT, in the embodiment of Figs. 8-10,  teaches a flow path assembly of a gas turbine engine (Figs. 8-10, 6:65 to 8:11; see also 3:65 to 6:39 in view of 7:3-6), the flow path assembly defining a flow path through the gas turbine engine (3:65 to 4:18), the flow path assembly comprising: an outer wall [13, 23] defining an outer boundary of the flow path (4:9-25); an inner band 22 formed as a single piece, generally annular structure (4:9-34; wall 22 is an extension of annular wall 12 forming a single piece therewith); a backing ring [150, 151, 152]  formed as a single piece, generally annular structure (Fig. 9, 7:11-15, 7:62-64); and a plurality of nozzle airfoils 21 extending from the outer wall to the inner band (4:9-53), wherein each of the plurality of nozzle airfoils attaches to the inner band to radially position and restrain the inner band (4:33-54; each airfoil attaches to the inner band 22 by brazing, thereby radially positioning and restraining the inner band), and wherein the backing ring attaches to the inner band adjacent a radially inner side of the inner band (Figs. 8-9, 7:49-57), wherein the outer wall, the inner band, and the plurality of nozzle airfoils are formed from a ceramic matrix composite material (7:55-57), wherein the inner band is made from a different material than the backing ring which is formed from a metallic material (Figs. 8-9, 7:8-15, 7:62-64). 
Re Claim 22, AUMONT teaches the flow path assembly of claim 20 as discussed above, and further teaches, in the embodiment of Figs. 8-10, the plurality of nozzle airfoils form spokes to center the inner band within the flow path assembly in a hub and spoke configuration (Figs. 8-9, 4:33-54, 7:3-6; each airfoil 21 is fixed to each of walls 22 & 23 by brazing, thereby forming spokes to center the inner band 22 within the flow path assembly about axis 11 in a hub and spoke configuration with respect to airfoils 21).  
Re Claim 23, AUMONT teaches the flow path assembly of claim 20, and further teaches, in the embodiment of Figs. 8-10, each nozzle airfoil has an inner end and an outer end, and 
Re Claim 24, AUMONT teaches the flow path assembly of claim 20, and further teaches, in the embodiment of Figs. 8-10,   the outer wall includes a combustor portion 13 extending through a combustion section of the gas turbine engine and a turbine portion 23 extending through at least a first turbine stage of a turbine section of the gas turbine engine (inlet stage of the turbine), the combustor portion and the turbine portion being integrally formed as a single unitary structure (Figs. 8-9, 4:9-34, 7:3-6).  
Claims 20 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DUROCHER. 
Re Claim 20, DUROCHER teaches a flow path assembly of a gas turbine engine (Figs. 1-4), the flow path assembly defining a flow path through the gas turbine engine (2:39-61), the flow path assembly comprising: an outer wall 34 defining an outer boundary of the flow path (2:46-61); an inner band [32, 38, 40] formed as a single piece, generally annular structure (2:46-61); a backing ring 42 formed as a single piece, generally annular structure (2:62 to 3:7); and a plurality of nozzle airfoils 28 extending from the outer wall to the inner band (2:39-61), wherein each of the plurality of nozzle airfoils attaches to the inner band) to radially position and restrain the inner band (Figs. 2-3, 3:8-18, 3:51-59; the nozzle airfoils and inner band form part of a unitary turbine vane ring 26 where the airfoils are attached to the inner and outer bands, and thus the airfoils act to radially position and restrain the inner band), and wherein the backing ring attaches to the inner band adjacent a radially inner side of the inner band [side inboard the flow path] (2:62 to 3:7).  
Re Claim 22, DUROCHER teaches the flow path assembly of claim 20, and further teaches the plurality of nozzle airfoils form spokes to center the inner band within the flow path assembly in a hub and spoke configuration (Figs. 2-3).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over AUMONT in view of SEVETZ. 
Re Claim 28, AUMONT, in the embodiment of Figs. 1-4, teaches the flow path assembly of claim 20 as discussed above. AUMONT further teaches wherein the backing ring attaches to the inner band (AUMONT 5:13-17) and wherein the connection may be made using inter alia “linking pieces” (AUMONT 5:13-17). However, AUMONT fails to expressly teach the backing ring attaches to the inner band using a straight spline joint.  
SEVETZ teaches a straight spline joint 88 for attaching adjacent rings 36, 18 (3:29-66). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the backing ring attaches to the inner band using a straight spline joint, in order to providing a sliding engagement, as it has been held that [when] all the claimed elements were known in the prior art (in the instant case a backing ring, inner band and straight .
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over DUROCHER in view of AUXIER. 
Re Claim 34, DUROCHER teaches flow path assembly of claim 20, and further teaches the flow path assembly extends through a turbine section 18 of the gas turbine engine, the second turbine stage downstream of the first turbine stage (Fig. 1). However, DUROCHER fails to teach wherein the flow path assembly extends through at least a first turbine stage and a second turbine stage of a turbine section of the gas turbine engine, the second turbine stage downstream of the first turbine stage, and wherein the inner band defines an inner boundary of the flow path through the second turbine stage. 
AUXIER teaches the flow path assembly extends through at least a first turbine stage [20, 21] and a second turbine stage [22, 23] of a turbine section of a gas turbine engine, the second turbine stage downstream of the first turbine stage (Fig. 1), wherein an inner band 31 defines an inner boundary of the flow path through the second turbine stage (4:9-36). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the flow path assembly so it extends through at least a first turbine stage and a second turbine stage of a turbine section of the gas turbine engine, the second turbine stage downstream of the first turbine stage, and the inner band defining the inner boundary of the flow path through the second turbine stage, in order to provide an engine that drives a compressor using a two stage turbine (AUXIER 3:50-69) while providing the second turbine stage with a . 
Allowable Subject Matter
Claims 29-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON H DUGER whose telephone number is (313) 446-6536. The examiner can normally be reached on 8:30a to 4:30p Monday through Friday. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EHUD GARTENBERG can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRIMARY EXAMINER, ART UNIT 3741
PHONE (313) 446 6536
FAX 	  (571) 270 9083


DATE 
August 27, 2021

/JASON H DUGER/Primary Examiner, Art Unit 3741